  Case: 2:18-md-02846-EAS-KAJ Doc #: 164 Filed: 05/21/19 Page: 1 of 2 PAGEID #: 2404




                                  UNITED STATES JUDICIAL PANEL
                                               on
                                   MULTIDISTRICT LITIGATION



     IN RE: DAVOL, INC./C.R. BARD, INC.,
     POLYPROPYLENE HERNIA MESH PRODUCTS
     LIABILITY LITIGATION                                                                  MDL No. 2846



                                        (SEE ATTACHED SCHEDULE)



                           CONDITIONAL TRANSFER ORDER (CTO í30)



    On August 2, 2018, the Panel transferred 50 civil action(s) to the United States District Court for the
    Southern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C.
    § 1407. See 316 F.Supp.3d 1380 (J.P.M.L. 2018). Since that time, 193 additional action(s) have
    been transferred to the Southern District of Ohio. With the consent of that court, all such actions
    have been assigned to the Honorable Edmund A. Sargus, Jr.

    It appears that the action(s) on this conditional transfer order involve questions of fact that are
    common to the actions previously transferred to the Southern District of Ohio and assigned to Judge
    Sargus.

    Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
    Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
    Southern District of Ohio for the reasons stated in the order of August 2, 2018, and, with the consent
    of that court, assigned to the Honorable Edmund A. Sargus, Jr.

    This order does not become effective until it is filed in the Office of the Clerk of the United States
    District Court for the Southern District of Ohio. The transmittal of this order to said Clerk shall be
    stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
    Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                          FOR THE PANEL:


                         May 17, 2019
5/21/2019                                                 John W. Nichols
                                                          Clerk of the Panel



  5/21/2019
Case: 2:18-md-02846-EAS-KAJ Doc #: 164 Filed: 05/21/19 Page: 2 of 2 PAGEID #: 2405




  IN RE: DAVOL, INC./C.R. BARD, INC.,
  POLYPROPYLENE HERNIA MESH PRODUCTS
  LIABILITY LITIGATION                                                          MDL No. 2846



                      SCHEDULE CTOí30 í TAGíALONG ACTIONS



     DIST      DIV.      C.A.NO.       CASE CAPTION


  CALIFORNIA CENTRAL

     CAC        2       19í03789       Helen Weddington v. C. R. Bard, Inc., et al

  NEW JERSEY

      NJ        2       18í16045       DANIELS v. C.R. BARD INC. et al

  OHIO NORTHERN

     OHN        5       19í00945       Carter v. Davol, Inc. et al
